EXHIBIT 10.27

 

HAUSER, INC.

1999 STOCK INCENTIVE PLAN

 

1.        Purpose

 

The purpose of the Plan is to provide a means through which the Company may
attract able persons to enter and remain in the employ of the Company and its
Subsidiaries and to provide a means whereby they can acquire and maintain Common
Stock ownership, thereby strengthening their commitment to the welfare of the
Company and promoting an identity of interest between stockholders of the
Company and these employees and consultants.

 

So that the appropriate incentive can be provided, the Plan allows for granting
Incentive Stock Options and Nonqualified Stock Options, or any combination of
thereof to employees, directors and consultants, and stock grants to directors
who are not employees of the Company or a Subsidiary.

 

2.        Definitions

 

The following definitions shall be applicable throughout the Plan.

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Cause” means the Company or a Subsidiary (as the case may be)
having cause to terminate an Optionee’s employment or service in accordance with
the provisions of any existing employment, consulting or any other agreement
between the Optionee and the Company or a Subsidiary (as the case may be) or, in
the absence of such an employment, consulting or other agreement, upon (i) the
determination by the Company or a Subsidiary (as the case may be) that the
Optionee (A) has committed an act of personal dishonesty, embezzlement, gross
negligence or gross misconduct in the course of employment or service with the
Company or a Subsidiary (as the case may be), (B) has ceased to perform his
duties to the Company or a Subsidiary (as the case may be)(other than as a
result of his incapacity due to physical or mental illness or injury), which
failure amounts to intentional and extended neglect of his duties, (C) has
engaged in or is about to engage in conduct materially injurious to the Company
or a Subsidiary (unless when informed that proposed conduct would be so
injurious he immediately ceases and corrects such proposed conduct), or (D) has
willfully failed to follow the lawful directions of the Board or a superior
officer of the Company or a Subsidiary (as the case may be) (without the same
being corrected upon five (5) days notice); or (ii) the Optionee having pled no
contest or guilty to a criminal charge or having been convicted of a crime
(other than a minor traffic violation) which could reasonably be expected to
have a material adverse impact on the reputation and standing of the Company or
a Subsidiary in the community or in its business relationships.  For purposes of
the Plan, the Committee shall determine whether Cause exists.  No Option may be
exercised during any cure period provided above unless the cure has been
accomplished.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended. 
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

 

--------------------------------------------------------------------------------


 

(d)           “Committee” means a committee of at least two members appointed by
the Board to administer the Plan, each of whom shall be both a Non-Employee
Director and an Outside Director.

 

(e)           “Common Stock” means the common stock, par value $0.001 per share,
of the Company.

 

(f)            “Company” means Hauser, Inc., a corporation organized under the
laws of the State of Colorado.

 

(g)           “Disability” means an Optionee’s disability within the meaning of
Section 22(e)(3) of the Code.

 

(h)           “Eligible Person” means any (i) person regularly employed by the
Company or a Subsidiary; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; or (ii) member of
the Board.

 

(i)            “Exchange Act” means the Securities Exchange Act of 1934.

 

(j)            “Fair Market Value” on a given date means (i) if the Common Stock
is listed on a national securities exchange, the closing sales prices of the
Stock reported as having occurred on the primary exchange with which the Stock
is listed and traded on the date prior to such date, or, if there is no such
sale on that date, then on the last preceding date on which such a sale was
reported; or (ii) if the Common Stock is not listed on any national securities
exchange but is quoted in the National Market System of the National Association
of Securities Dealers Automated Quotation System the average between the high
and low sales price of the Common Stock on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; or (iii) if the Common Stock is not listed on a national
securities exchange nor quoted in the National Market System of the National
Association of Securities Dealers Automated Quotation System on a last sale
basis, the amount determined by the Committee to be the fair market value based
upon a good faith attempt to value the Stock accurately.

 

(k)           “Incentive Stock Option” means an Option granted by the Committee
to an Optionee under the Plan which is designated by the Committee as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

(l)            “Non-Employee Director” means a “non-employee director” within
the meaning of Rule 16b-3 of the Exchange Act or any successor rule or
regulation.

 

(m)          “Nonqualified Stock Option” means an Option granted under the Plan
which is not designated as an Incentive Stock Option.


 

(n)           “Normal Termination” means termination of employment or service
with the Company or a Subsidiary:


 

2

--------------------------------------------------------------------------------


 

(i)                                     Upon retirement pursuant to the
retirement plan of the Company or a Subsidiary (as the case may be), as may be
applicable at the time to the Optionee in question;

 

(ii)                                  On account of Disability;

 

(iii)                               By the Company or a Subsidiary (as the case
may be) without Cause; or

 

(iv)                              With the specific written consent of the
Committee.

 

(o)           “Option” means the right and option granted hereunder to purchase
any one share of Stock from the Company, at the per share Option Price.

 

(p)           “Optionee” means the holder of an Option.

 

(q)           “Option Agreement” means the agreement between the Company and an
Optionee who has been granted an Option which defines the rights and obligations
of the parties with respect to such Option.

 

(r)            “Option Period” means the period of time set by the Committee
after which time an Option will expire.

 

(s)           “Option Price” means the exercise price set for an Option.

 

(t)            “Outside Director” means an “outside director” within the meaning
of Section 162(m) of the Code.

 

(u)           “Plan” means the Company’s 1999 Stock Incentive Plan.

 

(v)           “Stock” means the Common Stock or such other authorized shares of
stock of the Company as from time to time may be authorized for use under the
Plan.

 

(w)          “Subsidiary” means a corporation which is a “subsidiary
corporation” of the Company as defined in Section 424 of the Code.

 

3.        Effective Date, Duration

 

The Plan is effective as of December 8, 1999, being after approval of the Plan
by the shareholders.

 

The expiration date of the Plan, after which no Options may be granted
hereunder, shall be July 26, 2009; provided, however, that the administration of
the Plan shall continue in effect until all matters relating to the settlement
of Options previously granted have been settled.

 

4.        Administration

 

The Board or the Committee shall administer the Plan.  The Company shall take
into account that under current law Options will not be exempt from the
application of Section 162(m) of the Code unless granted by the Committee
serving as a Compensation Committee as provided in Section 162(m)(4)(C) of the
Code.  All references in the Plan to the “Committee” shall be deemed to refer to
the Board whenever the Board is discharging the powers and

 

3

--------------------------------------------------------------------------------


 

responsibilities of administering the Plan.  The majority of the members of the
Committee shall constitute a quorum.  The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

 

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

 


(A)           SELECT THE ELIGIBLE PERSONS TO PARTICIPATE IN THE PLAN;

 


(B)           DETERMINE THE NATURE AND EXTENT OF THE OPTIONS TO BE GRANTED TO
EACH OPTIONEE;

 


(C)           DETERMINE THE TIME OR TIMES WHEN OPTIONS WILL BE GRANTED TO
OPTIONEES;

 


(D)           DETERMINE THE DURATION OF EACH OPTION PERIOD;

 


(E)           DETERMINE THE OPTION PRICE FOR EACH OPTION AND REPRICE ANY
OUTSTANDING OPTION;

 


(F)            DETERMINE THE VESTING SCHEDULE, IF ANY, FOR EACH OPTION AND
ACCELERATE THE VESTING FOR ANY OUTSTANDING OPTION;

 


(G)           DETERMINE ALL CONDITIONS TO WHICH OPTIONS MAY BE SUBJECT;

 


(H)           PRESCRIBE THE FORM OF OPTION AGREEMENT;

 


(I)            MAKE STOCK GRANTS PURSUANT TO SECTION 9 TO MEMBERS OF THE BOARD
WHO ARE NOT EMPLOYEES OF THE COMPANY OR A SUBSIDIARY, DETERMINE THE AMOUNT AND
TERMS OF SUCH GRANTS, AND MODIFY SUCH TERMS;

 


(J)            PROVIDE FOR THE TRANSFERABILITY OF NONQUALIFIED STOCK OPTIONS,
(BUT NOT INCENTIVE STOCK OPTIONS EXCEPT AS PROVIDED IN SECTION 7(D)(II));

 


(K)           CAUSE RECORDS TO BE ESTABLISHED IN WHICH THERE SHALL BE ENTERED,
FROM TIME TO TIME AS OPTIONS ARE GRANTED TO OPTIONEES, THE DATE OF EACH OPTION
GRANT, THE NUMBER OF INCENTIVE STOCK OPTIONS OR NONQUALIFIED STOCK OPTIONS
GRANTED BY THE COMMITTEE TO EACH OPTIONEE, THE EXPIRATION DATE AND THE DURATION
OF EACH OPTION PERIOD AND THE NUMBER OF SHARES OF STOCK UNDERLYING EACH OPTION;
AND

 


(L)            AT ANY TIME PRIOR TO, AFTER, OR  IN CONNECTION WITH, ANY
TERMINATION OF EMPLOYMENT OR SERVICE OF AN OPTIONEE WITH THE COMPANY OR ITS
SUBSIDIARIES, PROVIDE FOR A LONGER POST-TERMINATION EXERCISE OR SURVIVAL PERIOD
WITH RESPECT TO ANY OPTION (NOT TO EXCEED THREE YEARS) OR MODIFY ANY FORFEITURE
PROVISIONS WITH RESPECT TO ANY OPTION; EXCEPT TO THE EXTENT THAT THE ABILITY TO
SO MODIFY AN OPTION SHALL CAUSE AN OPTION INTENDED TO QUALIFY AS
“PERFORMANCE-BASED” UNDER SECTION 162(M) OF THE CODE TO NOT SO QUALIFY.

 

The Committee shall have the authority, subject to the provisions of the Plan,
to establish, adopt, and revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan.  The Committee’s interpretation of the Plan or
any documents evidencing Options granted pursuant thereto and all decisions and
determinations by the Committee with respect to the Plan shall be final,
binding, and conclusive on all parties unless otherwise determined by the Board.

 

4

--------------------------------------------------------------------------------


 


5.        GRANT OF OPTIONS; SHARES SUBJECT TO THE PLAN

 

The Committee may, from time to time, grant one or more Options to any one or
more Eligible Persons; provided, however, that:

 


(A)             SUBJECT TO SECTION 11, THE AGGREGATE NUMBER OF SHARES OF STOCK
MADE SUBJECT TO ALL AWARDS (INCLUDING OPTIONS AND GRANTS OF STOCK) MAY NOT
EXCEED EIGHT HUNDRED FIFTY THOUSAND (850,000);

 


(B)             IN THE EVENT ANY UNEXERCISED OPTION SHALL BE SURRENDERED,
TERMINATE, EXPIRE, OR BE FORFEITED, THE SHARE OF STOCK NO LONGER SUBJECT THERETO
SHALL THEREUPON BE RELEASED AND SHALL THEREAFTER BE AVAILABLE FOR NEW OPTIONS
UNDER THE PLAN;

 


(C)             STOCK DELIVERED BY THE COMPANY IN SETTLEMENT OF OPTIONS UNDER
THE PLAN MAY BE AUTHORIZED AND UNISSUED STOCK OR STOCK HELD IN THE TREASURY OF
THE COMPANY OR MAY BE PURCHASED ON THE OPEN MARKET OR BY PRIVATE PURCHASE;

 


(D)             NO ELIGIBLE PERSON MAY RECEIVE OPTIONS UNDER THE PLAN WITH
RESPECT TO MORE THAN ONE HUNDRED FIFTY THOUSAND (150,000) SHARES OF STOCK IN ANY
ONE YEAR; AND

 


(E)             THE COMMITTEE MAY, IN ITS SOLE DISCRETION, REQUIRE AN OPTIONEE
TO PAY CONSIDERATION FOR AN OPTION IN AN AMOUNT AND IN A MANNER AS THE COMMITTEE
DEEMS APPROPRIATE.

 


6.        FRACTIONAL SHARES

 

No fractional shares will be issued upon exercise of any Option and any
fractional shares will be rounded down to the nearest whole share.

 


7.        OPTION TERMS

 

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Options shall be granted to any Eligible Person who is not an
employee of the Company or a Subsidiary.  Each Option so granted shall be
subject to the following conditions, or to such other conditions as may be
reflected in the applicable Option Agreement.

 


(A)           OPTION PRICE.  THE OPTION PRICE PER SHARE OF STOCK FOR EACH OPTION
SHALL BE SET BY THE COMMITTEE AT THE TIME OF GRANT BUT, SHALL NOT BE LESS THAN
THE FAIR MARKET VALUE OF A SHARE OF STOCK AT THE DATE OF GRANT.

 


(B)           MANNER OF EXERCISE AND FORM OF PAYMENT.  OPTIONS WHICH HAVE BECOME
EXERCISABLE MAY BE EXERCISED BY DELIVERY OF WRITTEN NOTICE OF EXERCISE TO THE
COMMITTEE ACCOMPANIED BY PAYMENT OF THE OPTION PRICE.  THE OPTION PRICE SHALL BE
PAYABLE IN CASH OR BY CERTIFIED CHECK OR, IN THE DISCRETION OF THE COMMITTEE,
(I) IN SHARES OF STOCK, VALUED AT THE FAIR MARKET VALUE AT THE TIME THE OPTION
IS EXERCISED, IN SUFFICIENT AMOUNT TO COVER THE AGGREGATE EXERCISE PRICE
(PROVIDED THAT SUCH STOCK MUST HAVE BEEN HELD BY THE OPTIONEE FOR AT LEAST SIX
MONTHS PRIOR TO EXERCISE OF THE OPTION), (II) BY WITHHOLDING SHARES OF STOCK,
VALUED AT THE FAIR MARKET VALUE AT THE TIME THE OPTION IS EXERCISED, OTHERWISE
DELIVERABLE UPON EXERCISE OF THE OPTIONS, IN SUFFICIENT AMOUNT TO COVER THE
AGGREGATE EXERCISE PRICE; (III) IN OTHER PROPERTY HAVING


 

5

--------------------------------------------------------------------------------


 


A FAIR MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE OPTION PRICE, OR (IV)
BY DELIVERING TO THE COMMITTEE A COPY OF IRREVOCABLE INSTRUCTIONS TO A
STOCKBROKER ACCEPTABLE TO THE COMPANY TO DELIVER PROMPTLY TO THE COMPANY AN
AMOUNT OF SALE OR LOAN PROCEEDS SUFFICIENT TO PAY THE AGGREGATE EXERCISE PRICE.

 


(C)           OPTION PERIOD AND VESTING.  OPTIONS SHALL VEST AND BECOME
EXERCISABLE IN SUCH MANNER AND ON SUCH DATE OR DATES AS SHALL BE DETERMINED BY
THE COMMITTEE.  THE COMMITTEE SHALL ALSO ESTABLISH AN OPTION PERIOD WHICH SHALL
NOT EXCEED TEN YEARS.  IF AN OPTION IS EXERCISABLE IN INSTALLMENTS, EXERCISE OF
ONE INSTALLMENT SHALL NOT AFFECT THE OPTIONEE’S ABILITY TO EXERCISE UNEXERCISED
INSTALLMENTS IN ACCORDANCE WITH THE TERMS OF THE PLAN AND THE APPLICABLE OPTION
AGREEMENT.  UNLESS OTHERWISE STATED IN THE APPLICABLE OPTION AGREEMENT, THE
OPTION SHALL EXPIRE UPON AN OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY OR A SUBSIDIARY AT SUCH TIMES AS ARE SET FORTH IN SECTION 8.

 


(D)           OTHER TERMS AND CONDITIONS.  OPTIONS GRANTED UNDER THE PLAN SHALL
BE EVIDENCED BY AN OPTION AGREEMENT, WHICH SHALL CONTAIN SUCH PROVISIONS AS MAY
BE DETERMINED BY THE COMMITTEE AND, EXCEPT AS MAY BE SPECIFICALLY STATED
OTHERWISE IN SUCH OPTION AGREEMENT, BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:

 


(I)                                     EACH SHARE OF STOCK PURCHASED THROUGH
THE EXERCISE OF AN OPTION SHALL BE PAID FOR IN FULL AT THE TIME OF THE
EXERCISE.  EACH OPTION SHALL CEASE TO BE EXERCISABLE WHEN THE OPTIONEE PURCHASES
THE UNDERLYING SHARE OF STOCK OR WHEN THE OPTION EXPIRES.

 


(II)                                  OPTIONS SHALL NOT BE TRANSFERABLE BY THE
OPTIONEE EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION AND SHALL BE
EXERCISABLE DURING THE OPTIONEE’S LIFETIME ONLY BY THE OPTIONEE.

 


(III)                               SUBJECT TO ANY ACCELERATED VESTING, EACH
OPTION SHALL VEST AND BECOME EXERCISABLE BY THE OPTIONEE IN ACCORDANCE WITH THE
VESTING SCHEDULE ESTABLISHED BY THE COMMITTEE AND SET FORTH IN THE OPTION
AGREEMENT.

 


(IV)                              EACH OPTION AGREEMENT COVERING INCENTIVE STOCK
OPTIONS SHALL CONTAIN A  PROVISION REQUIRING THE OPTIONEE TO NOTIFY THE COMPANY
IN WRITING IMMEDIATELY AFTER THE OPTIONEE MAKES A DISQUALIFYING DISPOSITION OF
ANY STOCK ACQUIRED PURSUANT TO THE EXERCISE OF ANY SUCH INCENTIVE STOCK OPTION. 
A DISQUALIFYING DISPOSITION IS ANY DISPOSITION (INCLUDING ANY SALE) OF SUCH
STOCK BEFORE THE LATER OF (A) TWO YEARS AFTER THE DATE OF GRANT OF THE INCENTIVE
STOCK OPTION OR (B) ONE YEAR AFTER THE DATE THE OPTIONEE ACQUIRED THE STOCK BY
EXERCISING THE INCENTIVE STOCK OPTION.

 


(V)                                 EACH OPTION AGREEMENT MAY CONTAIN SUCH OTHER
PROVISIONS (WHETHER OR  NOT APPLICABLE TO AN OPTION GRANTED TO ANY OTHER
OPTIONEE) AS THE COMMITTEE DETERMINES APPROPRIATE INCLUDING, WITHOUT LIMITATION,
PROVISIONS TO ASSIST THE OPTIONEE IN FINANCING THE PURCHASE OF STOCK UPON THE
EXERCISE OF OPTIONS WHICH ARE CONSISTENT WITH APPLICABLE STATE AND FEDERAL LAW,
PROVISIONS FOR THE FORFEITURE OF SHARES OF STOCK OR RESTRICTIONS ON RESALE OR
OTHER DISPOSITION OF SHARES OF STOCK ACQUIRED UNDER ANY OPTION, PROVISIONS
GIVING THE COMPANY THE RIGHT TO REPURCHASE SHARES OF


 

6

--------------------------------------------------------------------------------


 


STOCK ACQUIRED UNDER ANY OPTION IN THE EVENT THE OPTIONEE ELECTS TO DISPOSE OF
SUCH SHARES OR TERMINATES EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES, AND
PROVISIONS TO COMPLY WITH FEDERAL AND STATE SECURITIES LAWS AND FEDERAL AND
STATE TAX WITHHOLDING REQUIREMENTS.  ANY SUCH PROVISIONS SHALL BE REFLECTED IN
THE APPLICABLE OPTION AGREEMENT

 


(E)           INCENTIVE STOCK OPTION GRANTS TO 10% STOCKHOLDERS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 7, IF AN INCENTIVE
STOCK OPTION IS GRANTED TO AN OPTIONEE WHO OWNS STOCK REPRESENTING MORE THAN TEN
PERCENT OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY,  ITS PARENT
OR A SUBSIDIARY (AS PROVIDED IN SECTION 422(B) OF THE CODE), THE OPTION PERIOD
SHALL NOT EXCEED FIVE YEARS FROM THE DATE OF GRANT OF SUCH OPTION AND THE OPTION
PRICE SHALL BE AT LEAST 110 PERCENT OF THE FAIR MARKET VALUE (ON THE DATE OF
GRANT) OF THE STOCK SUBJECT TO THE OPTION.

 


(F)            PER YEAR LIMITATION FOR INCENTIVE STOCK OPTIONS.  TO THE EXTENT
THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE OF GRANT) OF STOCK
FOR WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY ANY
OPTIONEE DURING ANY CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY AND ITS
SUBSIDIARIES) EXCEEDS $100,000, THE PORTION OF THE OPTIONS WITH RESPECT TO WHICH
SUCH EXCESS ARISES SHALL BE TREATED AS A NONQUALIFIED STOCK OPTIONS.

 


(G)           VOLUNTARY SURRENDER.  THE COMMITTEE MAY PERMIT THE VOLUNTARY
SURRENDER OF ANY NONQUALIFIED STOCK OPTION TO BE CONDITIONED UPON THE GRANTING
TO THE OPTIONEE OF A NEW OPTION FOR THE SAME OR A DIFFERENT NUMBER OF SHARES AS
THE OPTION SURRENDERED OR REQUIRE SUCH VOLUNTARY SURRENDER AS A CONDITION
PRECEDENT TO A GRANT OF A NEW OPTION TO SUCH OPTIONEE.  SUCH NEW OPTION SHALL BE
EXERCISABLE AT AN OPTION PRICE, DURING AN OPTION PERIOD, AND IN ACCORDANCE WITH
ANY OTHER TERMS OR CONDITIONS SPECIFIED BY THE COMMITTEE AT THE TIME THE NEW
OPTION IS GRANTED, ALL DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN
WITHOUT REGARD TO THE OPTION PRICE, OPTION PERIOD, OR ANY OTHER TERMS AND
CONDITIONS OF THE NONQUALIFIED STOCK OPTION SURRENDERED.

 


8.        EXPIRATION OF OPTION UPON TERMINATION OF EMPLOYMENT

 

Except as otherwise determined by the Committee and set forth in an Option
Agreement, the following provisions will apply to all Options upon an Optionee’s
termination of employment with the Company or a Subsidiary:

 


(A)           IF PRIOR TO THE END OF THE OPTION PERIOD THE OPTIONEE SHALL
UNDERGO A NORMAL TERMINATION, ALL UNVESTED OPTIONS THEN HELD BY SUCH OPTIONEE
SHALL EXPIRE ON THE DATE OF NORMAL TERMINATION AND ALL VESTED OPTIONS THEN HELD
BY SUCH OPTIONEE SHALL EXPIRE ON THE EARLIER OF THE LAST DAY OF THE RESPECTIVE
OPTION PERIOD OR THE DATE THAT IS THREE MONTHS AFTER THE DATE OF SUCH NORMAL
TERMINATION.  ALL VESTING WITH RESPECT TO OPTIONS SHALL CEASE ON THE DATE OF
NORMAL TERMINATION AND ALL OPTIONS WHICH ARE VESTED AS OF SUCH DATE SHALL REMAIN
EXERCISABLE BY THE OPTIONEE UNTIL THEIR EXPIRATION AS PROVIDED ABOVE.

 


(B)           IF THE OPTIONEE DIES PRIOR TO THE END OF THE OPTION PERIOD AND
WHILE STILL IN THE EMPLOY OR SERVICE OF THE COMPANY OR A SUBSIDIARY OR WITHIN
THREE MONTHS OF NORMAL TERMINATION, ALL UNVESTED OPTIONS THEN HELD BY SUCH
OPTIONEE SHALL EXPIRE ON THE DATE OF DEATH AND ALL OTHER OPTIONS THEN HELD BY
SUCH OPTIONEE SHALL EXPIRE ON THE EARLIER OF THE LAST DAY OF THE RESPECTIVE
OPTION PERIOD OR THE DATE THAT IS ONE YEAR AFTER THE DATE OF DEATH OF THE
OPTIONEE.  ALL


 

7

--------------------------------------------------------------------------------


 


VESTING WITH RESPECT TO OPTIONS SHALL CEASE ON THE EARLIER OF THE DATE OF NORMAL
TERMINATION OR THE DATE OF DEATH AND ALL SUCH OPTIONS WHICH ARE VESTED AS OF
SUCH DATE SHALL REMAIN EXERCISABLE BY THE BENEFICIARY CHOSEN BY THE OPTIONEE
PURSUANT TO SECTION 9(E) OR, IF NONE HAS BEEN CHOSEN, BY THE PERSON OR PERSONS
TO WHOM THE OPTIONEE’S RIGHTS UNDER THE OPTIONS PASS BY WILL OR THE APPLICABLE
LAWS OF DESCENT AND DISTRIBUTION UNTIL THEIR EXPIRATION AS PROVIDED ABOVE.

 


(C)           IF AN OPTIONEE VOLUNTARILY CEASES EMPLOYMENT OR SERVICE WITH THE
COMPANY OR A SUBSIDIARY UNDER CIRCUMSTANCES WHERE THE COMPANY OR THE SUBSIDIARY
COULD TERMINATE THE OPTIONEE’S EMPLOYMENT OR SERVICE FOR CAUSE OR THE COMPANY OR
A SUBSIDIARY TERMINATES OPTIONEE’S EMPLOYMENT OR SERVICE FOR CAUSE, ALL OPTIONS
THEN HELD BY SUCH OPTIONEE, WHETHER VESTED OR UNVESTED, SHALL EXPIRE IMMEDIATELY
UPON SUCH CESSATION OF EMPLOYMENT OR SERVICE.  IF AN OPTIONEE VOLUNTARILY CEASES
EMPLOYMENT OR SERVICE WITH THE COMPANY OR A SUBSIDIARY OTHER THAN AS PROVIDED IN
OTHER PROVISIONS OF SECTION 8, ALL UNVESTED OPTIONS THEN HELD BY SUCH OPTIONEE
SHALL EXPIRE ON THE DATE OF CESSATION OF EMPLOYMENT OR SERVICE AND ALL VESTED
OPTIONS THEN HELD BY SUCH OPTIONEE SHALL EXPIRE ON THE EARLIER OF THE LAST DAY
OF THE RESPECTIVE OPTION PERIOD OR THE DATE THAT IS THREE MONTHS AFTER THE DATE
OF SUCH CESSATION.

 


9.                                      STOCK GRANTS TO DIRECTORS.  THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, MAKE GRANTS OF STOCK TO MEMBERS OF THE
BOARD WHO ARE NOT ALSO EMPLOYEES OF THE COMPANY OR A SUBSIDIARY IN LIEU OF CASH
COMPENSATION FOR THEIR SERVICES AS MEMBERS OF THE BOARD.  GRANTS OF STOCK UNDER
THIS SECTION 9 SHALL BE IN SUCH AMOUNTS AND HAVE SUCH TERMS AS THE COMMITTEE
DEEMS APPROPRIATE AT THE TIME OF GRANT.

 


10.                               GENERAL


 


(A)           PRIVILEGES OF STOCK OWNERSHIP.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE PLAN, NO PERSON SHALL BE ENTITLED TO THE PRIVILEGES OF STOCK
OWNERSHIP IN RESPECT OF SHARES OF STOCK WHICH ARE SUBJECT TO OPTIONS HEREUNDER
UNTIL SUCH SHARES HAVE BEEN ISSUED TO THAT PERSON.

 


(B)           GOVERNMENT AND OTHER REGULATIONS.  THE OBLIGATION OF THE COMPANY
TO DELIVER SHARES OF STOCK UPON THE EXERCISE OF OPTIONS SHALL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES, AND REGULATIONS, AND TO SUCH APPROVALS BY GOVERNMENTAL
AGENCIES AS MAY BE REQUIRED.  NOTWITHSTANDING ANY TERMS OR CONDITIONS OF ANY
OPTION TO THE CONTRARY, THE COMPANY SHALL BE UNDER NO OBLIGATION TO OFFER TO
SELL OR TO SELL AND SHALL BE PROHIBITED FROM OFFERING TO SELL OR SELLING ANY
SHARES OF STOCK PURSUANT TO AN OPTION UNLESS SUCH SHARES HAVE BEEN PROPERLY
REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT WITH THE SECURITIES AND
EXCHANGE COMMISSION OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT SUCH SHARES MAY BE OFFERED OR SOLD WITHOUT
SUCH REGISTRATION PURSUANT TO AN AVAILABLE EXEMPTION THEREFROM AND THE TERMS AND
CONDITIONS OF SUCH EXEMPTION HAVE BEEN FULLY COMPLIED WITH.  THE COMPANY SHALL
BE UNDER NO OBLIGATION TO REGISTER FOR SALE UNDER THE SECURITIES ACT ANY OF THE
SHARES OF STOCK TO BE OFFERED OR SOLD UNDER THE PLAN.  IF THE SHARES OF STOCK
OFFERED FOR SALE OR SOLD UNDER THE PLAN ARE OFFERED OR SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE COMPANY MAY RESTRICT
THE TRANSFER OF SUCH SHARES AND MAY LEGEND THE STOCK CERTIFICATES REPRESENTING
SUCH SHARES IN SUCH MANNER AS IT DEEMS ADVISABLE TO ENSURE THE AVAILABILITY OF
ANY SUCH EXEMPTION.

 


(C)           TAX WITHHOLDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN,
THE COMPANY OR A SUBSIDIARY, AS APPROPRIATE, SHALL HAVE THE RIGHT TO DEDUCT FROM
THE NUMBER OF SHARES OF STOCK ISSUED UPON THE EXERCISE OF AN OPTION SUCH NUMBER
OF SHARES OF STOCK, VALUED AT


 

8

--------------------------------------------------------------------------------


 


FAIR MARKET VALUE ON THE DATE OF PAYMENT, IN AN AMOUNT NECESSARY TO SATISFY ALL
FEDERAL, STATE OR LOCAL TAXES AS REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO
SUCH OPTIONS.  IN THE ALTERNATIVE, AT THE SOLE DISCRETION OF THE COMMITTEE, AN
OPTIONEE OR OTHER PERSON RECEIVING STOCK UPON EXERCISE OF AN OPTION MAY BE
REQUIRED TO PAY TO THE COMPANY OR A SUBSIDIARY, AS APPROPRIATE, PRIOR TO
DELIVERY OF SUCH STOCK, THE AMOUNT OF ANY SUCH TAXES WHICH THE COMPANY OR A
SUBSIDIARY, AS APPROPRIATE, IS REQUIRED TO WITHHOLD, IF ANY, WITH RESPECT TO
SUCH STOCK.  SUBJECT IN PARTICULAR CASES TO THE DISAPPROVAL OF THE COMMITTEE,
THE COMPANY MAY ACCEPT SHARES OF STOCK OF EQUIVALENT FAIR MARKET VALUE IN
PAYMENT OF SUCH WITHHOLDING TAX OBLIGATIONS IF THE OPTIONEE ELECTS TO MAKE
PAYMENT IN SUCH MANNER.  IN FURTHERANCE OF THE FOREGOING, THE COMPANY MAY
REQUIRE THAT (I) SHARES OF STOCK SURRENDERED HAVE BEEN OWNED BY THE OPTIONEE FOR
AT LEAST SIX MONTHS PRIOR TO THE EXERCISE OR (II) THE OPTIONEE, ATTESTING IN
WRITING TO THE COMPANY OWNERSHIP OF SHARES OF STOCK HAVING A FAIR MARKET VALUE
AT THE TIME OF ATTESTATION EQUAL TO SUCH ADDITIONAL WITHHOLDING OBLIGATIONS AND
ALLOWING THE COMPANY TO WITHHOLD FROM THE SHARES SUCH OPTIONEE WOULD OTHERWISE
RECEIVE AN EQUAL NUMBER OF SHARES OF STOCK.

 


(D)           CLAIM TO OPTIONS,  AND EMPLOYMENT RIGHTS.  NO EMPLOYEE OR OTHER
PERSON SHALL HAVE ANY CLAIM OR RIGHT TO BE GRANTED AN OPTION UNDER THE PLAN OR,
HAVING BEEN SELECTED FOR THE GRANT OF AN OPTION, TO BE SELECTED FOR A GRANT OF
ANY OTHER OPTION.  NEITHER THE PLAN NOR ANY ACTION TAKEN HEREUNDER SHALL BE
CONSTRUED AS GIVING ANY OPTIONEE ANY RIGHT TO BE RETAINED IN THE EMPLOY OR
SERVICE OF THE COMPANY OR ANY SUBSIDIARY. THE GRANT OF AN OPTION DOES NOT IMPLY
THAT THE COMPANY OR ANY SUBSIDIARY DOES NOT ANTICIPATE EITHER A GENERAL
REDUCTION IN FORCE OR THE TERMINATION OF THE EMPLOYMENT, DIRECTORSHIP OR
CONSULTING POSITION OF AN OPTIONEE.

 

The grant of a Stock Option does not create a fiduciary relationship between the
Optionee and the Company or any other person or entitle the Optionee to require
the Company or any other person to provide any information except as required by
applicable securities or employee benefits statutes and rules and regulations
issued thereunder. An Optionee shall have no rights as a shareholder with
respect to any shares of Common Stock subject to an Option.

 


(E)           DESIGNATION AND CHANGE OF BENEFICIARY.  EACH OPTIONEE MAY FILE
WITH THE COMMITTEE A WRITTEN DESIGNATION OF ONE OR MORE PERSONS AS THE
BENEFICIARY WHO SHALL BE ENTITLED TO EXERCISE THE RIGHTS WITH RESPECT TO AN
OPTION GRANTED UNDER THE PLAN UPON THE OPTIONEE’S DEATH.  AN OPTIONEE MAY, FROM
TIME TO TIME, REVOKE OR CHANGE HIS BENEFICIARY DESIGNATION WITHOUT THE CONSENT
OF ANY PRIOR BENEFICIARY BY FILING A NEW DESIGNATION WITH THE COMMITTEE.  THE
LAST SUCH DESIGNATION RECEIVED BY THE COMMITTEE SHALL BE CONTROLLING; PROVIDED,
HOWEVER, THAT NO DESIGNATION, OR CHANGE OR REVOCATION THEREOF, SHALL BE
EFFECTIVE UNLESS RECEIVED BY THE COMMITTEE PRIOR TO THE OPTIONEE’S DEATH, AND IN
NO EVENT SHALL IT BE EFFECTIVE AS OF A DATE PRIOR TO SUCH RECEIPT.

 


(F)            PAYMENTS TO PERSONS OTHER THAN OPTIONEES.  IF THE COMMITTEE SHALL
FIND THAT ANY PERSON ENTITLED TO EXERCISE AN OPTION GRANTED UNDER THE PLAN IS
UNABLE TO CARE FOR HIS AFFAIRS BECAUSE OF ILLNESS OR ACCIDENT, OR IS A MINOR,
THEN THE DELIVERY OF SHARES OF STOCK DUE TO SUCH PERSON OR HIS ESTATE UPON SUCH
EXERCISE (UNLESS A PRIOR CLAIM THEREFOR HAS BEEN MADE BY A DULY APPOINTED LEGAL
REPRESENTATIVE) MAY, IF THE COMMITTEE SO DIRECTS THE COMPANY, BE MADE TO HIS
SPOUSE, CHILD, RELATIVE, AN INSTITUTION MAINTAINING OR HAVING CUSTODY OF SUCH
PERSON, OR ANY OTHER PERSON DEEMED BY THE COMMITTEE TO BE A PROPER RECIPIENT ON
BEHALF OF SUCH PERSON OTHERWISE ENTITLED TO DELIVERY.  ANY SUCH DELIVERY SHALL
BE A COMPLETE DISCHARGE OF THE LIABILITY OF THE COMMITTEE AND THE COMPANY
THEREFOR.

 

9

--------------------------------------------------------------------------------


 


(G)           TIME OF EXERCISE.  UNLESS AN EARLIER TIME IS DETERMINED BY THE
COMMITTEE, ALL EXERCISES OF OPTIONS DURING OR WITHIN TEN (10) DAYS AFTER THE END
OF EMPLOYMENT OR SERVICE, MAY BE PROCESSED BY THE COMPANY FIVE (5) DAYS AFTER
NOTICE OF EXERCISE IS GIVEN BY THE OPTIONEE.  IF PRIOR TO THE PROCESSING OF ANY
OPTION EXERCISE THE COMPANY DETERMINES THAT IT HAD AS OF THE TIME OF THE END OF
EMPLOYMENT OR SERVICE OR HAS AS OF THE TIME OF PROCESSING GROUNDS TO TERMINATE
THE OPTION UNDER SECTION 8(C), THE OPTION MAY BE CANCELED WITHOUT EXERCISE.

 


(H)           NO LIABILITY OF COMPANY OR COMMITTEE MEMBERS.  NO MEMBER OF THE
COMMITTEE SHALL BE PERSONALLY LIABLE BY REASON OF ANY CONTRACT OR OTHER
INSTRUMENT EXECUTED BY SUCH MEMBER OR ON HIS BEHALF IN HIS CAPACITY AS A MEMBER
OF THE COMMITTEE NOR FOR ANY MISTAKE OF JUDGMENT MADE IN GOOD FAITH, AND THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE COMMITTEE AND EACH
OTHER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY TO WHOM ANY DUTY OR POWER
RELATING TO THE ADMINISTRATION OR INTERPRETATION OF THE PLAN MAY BE ALLOCATED OR
DELEGATED, AGAINST ANY COST OR EXPENSE (INCLUDING COUNSEL FEES) OR LIABILITY
(INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM) ARISING OUT OF ANY ACT OR
OMISSION TO ACT IN CONNECTION WITH THE PLAN UNLESS ARISING OUT OF SUCH PERSON’S
OWN FRAUD OR WILLFUL BAD FAITH; PROVIDED, HOWEVER, THAT APPROVAL OF THE BOARD
SHALL BE REQUIRED FOR THE PAYMENT OF ANY AMOUNT IN SETTLEMENT OF A CLAIM AGAINST
ANY SUCH PERSON.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE
OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED
UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR BY-LAWS, AS A MATTER OF LAW, OR
OTHERWISE, OR ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR HOLD THEM
HARMLESS.  THE COMPANY, SUBSIDIARIES, THE BOARD AND THE COMMITTEE SHALL HAVE NO
LIABILITY TO THE OPTIONEE, OR THE OPTIONEE’S ESTATE OR TRANSFEREE IF:  (I) AN
OPTION INTENDED TO BE AN INCENTIVE STOCK OPTION DOES NOT AT ANY TIME QUALIFY AS
AN INCENTIVE STOCK OPTION UNDER THE CODE; (II) AN OPTION GRANT OR EXERCISE, OR
THE SUBSEQUENT SALE OF SECURITIES RECEIVED ON SUCH EXERCISE, DOES NOT QUALIFY AS
EXEMPT FROM THE APPLICATION OF SECTION 16(B) OF THE EXCHANGE ACT; OR (III) AN
OPTION GRANT OR EXERCISE, OR THE SUBSEQUENT SALE OF SECURITIES RECEIVED ON SUCH
EXERCISE, IS SUBJECT TO SECTION 162(M) OR 280G OF THE CODE; IN EACH CASE EVEN IF
THE OPTIONEE, ESTATE TO TRANSFEREE WAS INFORMED IT WOULD QUALIFY OR NOT BE SO
SUBJECT.

 


(I)            GOVERNING LAW.  THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND PERFORMED WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW THEREOF, EXCEPT AS SUCH LAWS MAY BE SUPPLANTED BY THE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA, WHICH LAWS SHALL THEN GOVERN ITS
EFFECT AND ITS CONSTRUCTION TO THE EXTENT THEY SUPPLANT DELAWARE LAW.

 


(J)            RELIANCE ON REPORTS.  EACH MEMBER OF THE COMMITTEE AND EACH
MEMBER OF THE BOARD SHALL BE FULLY JUSTIFIED IN RELYING, ACTING OR FAILING TO
ACT, AND SHALL NOT BE LIABLE FOR HAVING SO RELIED, ACTED OR FAILED TO ACT IN
GOOD FAITH, UPON ANY REPORT MADE BY THE INDEPENDENT PUBLIC ACCOUNTANT OF THE
COMPANY AND ITS SUBSIDIARIES AND UPON ANY OTHER INFORMATION FURNISHED IN
CONNECTION WITH THE PLAN BY ANY PERSON OR PERSONS OTHER THAN HIMSELF.

 


(K)           RELATIONSHIP TO OTHER BENEFITS.  NO PAYMENT UNDER THE PLAN SHALL
BE TAKEN INTO ACCOUNT IN DETERMINING ANY BENEFITS UNDER ANY PENSION, RETIREMENT,
PROFIT SHARING, GROUP INSURANCE OR OTHER BENEFIT PLAN OF THE COMPANY EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN SUCH OTHER PLAN.

 


(L)            EXPENSES.  THE EXPENSES OF ADMINISTERING THE PLAN SHALL BE BORNE
BY THE COMPANY.

 

10

--------------------------------------------------------------------------------


 


(M)          PRONOUNS.  MASCULINE PRONOUNS AND OTHER WORDS OF MASCULINE GENDER
SHALL REFER TO BOTH MEN AND WOMEN.

 


(N)           TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF THE SECTIONS IN
THE PLAN ARE FOR CONVENIENCE OF REFERENCE ONLY, AND IN THE EVENT OF ANY
CONFLICT, THE TEXT OF THE PLAN, RATHER THAN SUCH TITLES OR HEADINGS SHALL
CONTROL.

 


11.      CHANGES IN CAPITAL STRUCTURE

 

Options granted under the Plan and any agreements evidencing such Options shall
be subject to equitable adjustment or substitution, as determined by the
Committee in its sole discretion, as to the number of shares, the exercise
price, the price or kind of a share of Stock or other consideration subject to
such Options (i) in the event of changes in the outstanding Common Stock or in
the capital structure of the Company by reason of stock dividends, stock splits,
reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, spinoffs, split-ups or other relevant
changes in capitalization occurring after the date of grant of any such Option,
(ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, Optionees in the Plan,
or (iii) upon the occurrence of any other event which otherwise warrants
equitable adjustment because it interferes with the intended operation of the
Plan.  In addition, upon any such event, the aggregate number of shares of Stock
available under the Plan and the maximum number of shares of Stock with respect
to which any one person may be granted in connection with Options during any
year, if applicable, shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.  With respect to Options intended to qualify
as “performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without a loss of
deductibility for such Options under Section 162(m) of the Code.  The Company
shall give each Optionee notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

Notwithstanding the above, in the event of any of the following:

 

(a)           The Company is merged or consolidated with another corporation or
entity and, in connection therewith, consideration is received by shareholders
of the Company in a form other than stock or other equity interests of the
surviving entity;

 

(b)           All or substantially all of the assets of the Company are acquired
by another person; or

 

(c)           The reorganization or liquidation of the Company;

 

then the Committee may, in its sole discretion and upon at least 10 days advance
notice to the affected persons, immediately prior to and subject to the
consummation of such event cancel any particular or all outstanding Options
(vested or unvested) and pay to the Optionees thereof, in cash, the value of
such Options vested as of such cancellation (taking into account any
acceleration of vesting as a result of such event) based upon the price per
share of Stock received

 

11

--------------------------------------------------------------------------------


 

or to be received by other shareholders of the Company in the event.  The terms
of this Section 10 may be varied by the Committee in any particular Option
Agreement.

 


12.                               CHANGE IN CONTROL

 


(A)           EXCEPT TO THE EXTENT REFLECTED IN A PARTICULAR OPTION AGREEMENT,
IN THE EVENT OF A “CHANGE IN CONTROL” (AS DEFINED BELOW), NOTWITHSTANDING ANY
VESTING SCHEDULE WITH RESPECT TO ANY OPTIONS, ALL THEN UNEXERCISED AND UNEXPIRED
OPTIONS SHALL BECOME IMMEDIATELY VESTED AND EXERCISABLE.

 


(B)           FOR PURPOSES OF THE PLAN, CHANGE IN CONTROL SHALL, UNLESS THE
BOARD OTHERWISE DIRECTS BY RESOLUTION ADOPTED PRIOR THERETO OR, IN THE CASE OF A
PARTICULAR OPTION, THE PARTICULAR OPTION AGREEMENT STATES OTHERWISE, BE DEEMED
TO OCCUR IF:

 


(I)       ANY PERSON, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OF
THE EXCHANGE ACT, OTHER THAN ZUELLIG GROUP, N.A.(“ZGNA”) AND/OR ITS AFFILIATES,
BECOMES, DIRECTLY OR INDIRECTLY, BY WAY OF MERGER, CONSOLIDATION OR OTHER
BUSINESS COMBINATION, OR OTHERWISE, THE “BENEFICIAL OWNER” (AS DEFINED IN RULE
13D-3 UNDER THE EXCHANGE ACT) OF THE CAPITAL STOCK OF THE COMPANY ENTITLED TO
MORE THAN 50% OF THE AGGREGATE VOTES REPRESENTED BY THE CAPITAL STOCK OF ALL
CLASSES OF COMMON STOCK OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (“OUTSTANDING VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
THE FOLLOWING ACQUISITIONS WILL NOT CONSTITUTE A CHANGE IN CONTROL: (I) ANY
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY (II) ANY ACQUISITION BY ANY
CORPORATION PURSUANT TO A REORGANIZATION, MERGER OR CONSOLIDATION, IF, FOLLOWING
SUCH REORGANIZATION, MERGER OR CONSOLIDATION, THE CONDITIONS DESCRIBED IN
CLAUSES (A) AND (B) OF CLAUSE (III) OF THIS DEFINITION ARE SATISFIED OR (III) 
ZGNA AND/OR ITS AFFILIATES BECOMES DIRECTLY OR INDIRECTLY, BY WAY OF MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION, OR OTHERWISE, THE BENEFICIAL OWNER
OF MORE THAN 50% OF THE OUTSTANDING VOTING SECURITIES OTHERWISE THAN SOLELY
BECAUSE OF THE ISSUANCE OF OUTSTANDING VOTING SECURITIES OF THE COMPANY 
PURSUANT TO THE AGREEMENT FOR OPTION TO ACQUIRE POWDERS BUSINESS FROM ZUELLIG
BOTANICALS, INC. BETWEEN THE COMPANY AND ZUELLIG BOTANICALS, INC., (“ZBI) DATED
JUNE 11, 1999, AS AMENDED OR SUPERSEDED FROM TIME TO TIME.

 


(II)       INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE OF THE PLAN, CONSTITUTE THE
BOARD OF DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON
TO CONSTITUTE AT LEAST A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS; PROVIDED,
HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE EFFECTIVE
DATE OF THE PLAN WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN
COMPRISING THE INCUMBENT BOARD OR PURSUANT TO THE GOVERNANCE AGREEMENT BETWEEN
THE COMPANY, ZGNA AND ZBI, DATED JUNE 11, 1999, WILL BE CONSIDERED AS THOUGH
SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD; OR

 

12

--------------------------------------------------------------------------------


 


(III)      THE OCCURRENCE OF A REORGANIZATION, MERGER OR CONSOLIDATION, IN EACH
CASE, UNLESS, FOLLOWING SUCH REORGANIZATION, MERGER OR CONSOLIDATION, (A) MORE
THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE
CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS IS THEN
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER
OR CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION, OF THE
OUTSTANDING VOTING SECURITIES, AND (B) AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER
OR CONSOLIDATION WERE MEMBERS OF THE BOARD AT THE TIME OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH REORGANIZATION, MERGER OR CONSOLIDATION;

 


(IV)      APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF (A) A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY, AS APPLICABLE, OR (B) THE SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
OTHER THAN TO A CORPORATION, WITH RESPECT TO WHICH FOLLOWING SUCH SALE OR OTHER
DISPOSITION, (1) MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF
COMMON STOCK OF SUCH CORPORATION AND THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY
ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY OF THE OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO
SUCH SALE OR OTHER DISPOSITION, IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP IMMEDIATELY PRIOR TO SUCH SALE OR OTHER DISPOSITION, OF THE
OUTSTANDING VOTING SECURITIES, AND (2) AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF SUCH CORPORATION WERE MEMBERS OF THE BOARD AT THE TIME OF
THE EXECUTION OF THE INITIAL AGREEMENT OR ACTION OF THE BOARD PROVIDING FOR SUCH
SALE OR OTHER DISPOSITION OF ASSETS OF THE COMPANY; PROVIDED, HOWEVER, THAT NO
TRANSACTION RESULTING IN THE DISPOSITION OF ONE OR MORE SUBSIDIARIES OR OTHER
BUSINESS UNITS OF THE COMPANY WILL BE TREATED AS SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY UNLESS THE ASSETS SO DISPOSED OF COMPRISE MORE THAN 70% OF ALL
CORPORATE ASSETS. OR

 


(V)                                 THE OCCURRENCE OF A REORGANIZATION,
CONSOLIDATION, MERGER, SALE OF STOCK OR OTHER EVENT IN WHICH ZGNA OWNS LESS THAN
50% OF THE OUTSTANDING VOTING SECURITIIES THAT IT HELD AS OF DECEMBER 31, 1999.

 

13

--------------------------------------------------------------------------------


 


13.                               NONEXCLUSIVITY OF THE PLAN

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 


14.                               AMENDMENTS AND TERMINATION

 

The Board may at any time terminate the Plan.  With the express written consent
of an individual Optionee, the Board or the Committee may cancel or reduce or
otherwise alter outstanding Options.  The Board or the Committee may, at any
time, or from time to time, amend or suspend and, if suspended, reinstate, the
Plan in whole or in part; provided, however, that no amendment which requires
stockholder approval in order for Options granted pursuant to the Plan to be
exempt from the application of Section 162(m) of the Code or for Options which
are Incentive Stock Options to continue to meet the requirements of Section 422
of the Code, shall be effective unless the same shall be approved by the
requisite vote of the stockholders of the Company.

 


15.                               EFFECT OF SECTION 162(M) OF THE CODE

 

The Plan, and all Options issued thereunder, are intended to be exempt from the
application of Section 162(m) of the Code, which restricts under certain
circumstances the Federal income tax deduction for compensation paid by a
publicly held corporation to named executives in excess of $1 million per year. 
One of the requirements for such exemption is that the Plan be approved by the
stockholders of the Company.  To the extent that the Committee determines as of
the date of grant of an Option that (i) the Option is intended to comply with
Section 162(m) of the Code and (ii) the exemption described above is not
available with respect to such Option because the stockholders have not approved
the Plan, such Option shall not be effective until such stockholder approval
required under Section 162(m) of the Code has been obtained.

 

Options may be granted prior to the date of such stockholder approval made
subject to stockholder approval.  In such event and prior to such grant, the
Committee shall consult with the Company’s accountants as to the accounting
implications thereof and, if Incentive Stock Options are to be granted, the
Company’s legal counsel as to the requirements for such grants.

 

 

*

*

*

 

 

As adopted by the Board of Directors of

 

Hauser, Inc. as of

 

July 26, 1999

 

 

 

By:

 

 

 

14

--------------------------------------------------------------------------------